DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 12 August 2022 containing amendments to the claims and remarks.
Claims 1, 4, and 7-23 are pending.
The previous rejections under 35 U.S.C. 112(d) and 35 U.S.C. 102(a)(1) are withdrawn in view of Applicant’s amendments to the claims.
Claims 10-14, previously withdrawn, are rejoined herein.
Claims 1, 4, and 7-23 are allowed.

Election/Restrictions
Claim 1 is directed to an allowable apparatus.  Pursuant to the procedures set forth in MPEP § 821.04(a), claims 10-14, directed to the process of making or using an allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on 25 August 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4, and 7-23 are allowed in view of Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771